Citation Nr: 1750506	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  14-01 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for coronary artery disease, to include as due to herbicide agent exposure.


REPRESENTATION

Veteran represented by:	Virginia Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

Laura A. Crawford, Associate Counsel

INTRODUCTION

The Veteran served honorably on active duty in the United States Army from November 1966 to November 1969 during the Vietnam Era.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The Veteran testified at a hearing at the RO in April 2014 before a local Decision Review Officer (DRO).


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with coronary artery disease as established by the medical record. 

2.  Resolving reasonable doubt in the Veteran's favor, his in-country visitation to the Republic of Vietnam has been established; herbicide agent exposure is presumed.


CONCLUSION OF LAW

Coronary artery disease is presumed to have been incurred in service due to the exposure of an herbicide agent. 38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.313, 4.3 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

In addition, Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure. See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii). If a veteran was exposed to an herbicide agent during active service, certain enumerated diseases, including ischemic heart disease, shall be presumptively service-connected even where there is no record of such disease during service, provided that the disease is manifested to a compensable degree as set forth in 38 C.F.R. § 3.307, and the rebuttable presumption provisions of 38 C.F.R. § 3.307 are met.  See 38 C.F.R. § 3.309(e); see also 38 C.F.R. § 3.307(a)(6)(ii). 

As defined by 38 C.F.R. § 3.309(e), ischemic heart disease includes, but is not limited to: acute, sub-acute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable, and Prinzmetal's angina. 38 C.F.R. § 3.309(e). 

With regard to a present disability, treatment records at the VA Medical Center dated April 2014 to June 2016 show the Veteran has been diagnosed with coronary artery disease with prior stent placement in 2010.  Coronary artery disease is on the list of diseases for which presumptive service connection can be awarded if the evidence indicates exposure to an herbicide agent.  As such, the crux of the matter is whether the evidence can establish that the Veteran has had exposure to an herbicide agent under one of the listed circumstances in 38 C.F.R. § 3.307(a)(6)(i-v).  The Veteran asserts he has qualifying in-country service in the Republic of Vietnam based on a stopover in Vietnam in route to his service in Thailand.

The Board notes the Veteran was stationed in Thailand from May 1968 to May 1969 and was assigned to the Camp Charn Sinthope Air Force Base (AFB).  The Veteran's DD-214 shows foreign service, and he was awarded the Vietnam Service Medal and the Republic of Vietnam Campaign Medal.  While neither of these medals presumptively establishes "boots on the ground" in Vietnam, the award of them is consistent with his description of his foreign service.

The Veteran's military personnel records show the Veteran was ordered in March 1968 to travel from New York to Oakland, California.  From there he traveled to Fort Lewis Washington and then continued to Schofield Barracks, Hawaii to await further assignment.  

In December 2012, the Veteran submitted a statement that he flew into Vietnam on United Airlines and changes planes to go to Thailand.  The Veteran further states that he received tax-free funds for one month due to landing in Vietnam for one day in May 1968. 

In February 2013, the Veteran submitted his DA Form 2139 Military Pay Voucher showing "CZ," which the Veteran stated is non-taxable pay as proof that he was in a combat zone in May 1968.

Also in February 2013, the Veteran's ex-wife submitted a notarized statement in which she states she received a letter describing his flight path.  She stated the Veteran told her about his travels from Oakland, California to Bangkok with stops in Washington State, Hawaii, Clark AFB in the Philippines, and Ton Son Nhut Air Base in Vietnam.

In June 2014, the Veteran testified at the RO before a Decision Review Officer (DRO).  He testified while in transit to Thailand he stepped foot on the ground in Vietnam.  He further testified he flew from an airport in California to Washington State.  From Washington he flew to Honolulu, and then he flew to Clark AFB in the Philippines.  The Veteran stated from there he flew to Tan Son Nhat Air Base in Vietnam where four or five soldiers got off the plane in order to receive their orders and board a military plane to Bangkok. 

Consistent with his previous statements, the Veteran again stated in April 2016 that he received combat zone pay in May 1968, which shows he was in the Vietnam combat zone.  The Veteran reiterated he flew on a civilian flight operated by United Airlines that landed in Tan Son Nhut Military Air Base located near the city of Saigon in Southern Vietnam.  The Veteran stated other passengers disembarked from the aircraft and they were on the ground for approximately two hours.  He stated he then boarded a military aircraft and flew to Bangkok.  

The Veteran's claimed stopover at Tan Son Nhut Air Base in 1968 is significant because of 38 C.F.R. § 3.313, which states: "Service in Vietnam includes . . . service in other locations if the conditions of service involved duty or visitation in Vietnam."  Thus, if the veteran visited Vietnam, even during a stop-over flight, he qualifies for presumptive exposure to Agent Orange, and presumptive service connection under 38 U.S.C.A. § 1116.  In this case, no official record of the claimed visit to Vietnam has been located.  The Board is aware, however, that service personnel enroute to Thailand were necessarily transported on military aircraft between bases outside Vietnam and Thailand to bases in Vietnam and Thailand. Thus, routine landings in Vietnam while enroute to Thailand is consistent with airlift operations for personnel serving in Thailand.

While none of this evidence, including the receipt of combat pay, definitively proves that the Veteran was "boots on the ground" in Vietnam, they lend credence to the Veteran's lay statements that he was in Vietnam during the Vietnam War.  The Board notes that as a lay person the Veteran is competent to report what comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  Viewing the record in its entirety and in giving the Veteran the benefit of the doubt, the Board finds that there is sufficient evidence under these circumstances to suggest herbicide agent exposure in Vietnam on a facts-found basis during the Veteran's service.

Because the Veteran is presumed to have been exposed to an herbicide agent, and because coronoary artery disease is associated with exposure to herbicide agents under 38 C.F.R. § 3.309(e), the Veteran is entitled to presumptive service connection for coronary artery disease.

ORDER

Entitlement to service connection for coronary artery disease is granted. 



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


